Upon the call of the case for trial in the court below, the regular county judge of Sequoyah county made known his disqualifications to preside at the trial, and thereupon it was agreed that Wilson O. Bruton, a member of the bar of Sequoyah county should act as special judge. The case being tried, a verdict was returned by the jury in favor of the plaintiff, and defendant on the same day duly moved the court for a new trial. This motion came on to be heard on November 1, 1913, and, being overruled, the defendant asked and was granted a 90-day extension of time within which to prepare and serve a case-made for appeal. On January 19, 1914, said Wilson O. Bruton, claiming still to act as special county judge, granted the defendant 30 days' additional time in which to prepare and serve his case-made, and again, on the 27th day of February following, made a like order extending the time for 30 days additional. The case-made was served on the attorneys for plaintiff March 28, 1914, or beyond the time fixed in the original order of November 1st. A motion to dismiss the appeal has been filed in this court on the ground that the case-made was not served within the time originally fixed by the special judge, and that said special judge was without authority to grant an extension of time after he had ceased to sit as a judge in said case. The motion must be sustained. The precise question has been before this court on numerous occasions, and we have uniformly held that, after a special judge or a judgepro tempore has *Page 765 
ceased to sit as a court, he has no power to extend the time for making and serving a case-made in an action tried before him; and that, where he does so, his act is a nullity. City ofShawnee v. Farrell, 22 Okla. 652, 98 P. 942; Horner v. Goltry  Sons, 23 Okla. 905, 101 P. 1111; Casner v. Wooley,28 Okla. 424, 114 P. 700; Murphy v. Favors, 31 Okla. 162,120 P. 641; City of Shawnee v. State Pub. Co., 33 Okla. 363,125 P. 462, 42 L. R. A. (N. S.) 616; Cantwell v. Patterson et al.,40 Okla. 496, 139 P. 517.
The proceeding in error, for the reason stated, is dismissed.
All the Justices concur.